Margerum v City of Buffalo (2017 NY Slip Op 04768)





Margerum v City of Buffalo


2017 NY Slip Op 04768


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017

PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed June 9, 2017.) 


MOTION NO. (278/17) CA 16-01325.

[*1]EUGENE MARGERUM, JOSEPH FAHEY, TIMOTHY HAZELET, PETER KERTZIE, PETER LOTOCKI, SCOTT SKINNER, THOMAS REDDINGTON, TIMOTHY CASSEL, MATTHEW S. OSINSKI, MARK ABAD, BRAD ARNONE, DAVID DENZ, PLAINTIFFS-RESPONDENTS, ET AL., PLAINTIFF, 
vCITY OF BUFFALO, CITY OF BUFFALO DEPARTMENT OF FIRE, DEFENDANTS-APPELLANTS, AND LEONARD MATARESE, INDIVIDUALLY AND AS COMMISSIONER OF HUMAN RESOURCES FOR CITY OF BUFFALO, DEFENDANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.